                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 1 of 17 Page ID #:1025




                                  1                                 UNITED STATES DISTRICT COURT
                                  2                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                                         OCT 29, 2018
                                  3
                                  4                                                                            BH

                                          Julio C. Alas, et al.                    LACV 17-08106-VAP (RAOx)
                                  5
                                  6                        Plaintiff,
                                                           v.                       Order re Defendants’ Motion to
                                  7
                                                                                    Dismiss the Second Amended
                                  8       AT&T Inc., et al.,                               Class Complaint
                                  9                               Defendant.
                                                                                               (Doc. No. 71.)
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                             On November 6, 2017, Plaintiffs Julio C. Alas, Robert J. Bugielski,
                                 13
                                      and Chad S. Simecek (“Plaintiffs”) individually as participants in the AT&T
                                 14
                                      Retirement Savings Plan (the “Plan”) and as representatives of all persons
                                 15
                                      similarly situated, filed the Second Amended Class Complaint (“SAC”) under
                                 16
                                      the Employment Retirement Income Security Act (“ERISA”), 28 U.S.C. §§
                                 17
                                      1132(a)(2) and (3), against Defendants AT&T, Inc.,1 AT&T Services, and
                                 18
                                      John Does 1-50 (“Defendants”), for Defendants’ alleged breach of their
                                 19
                                      fiduciary duties and transactions prohibited by ERISA. (Doc. No. 68.)
                                 20
                                 21
                                             On August 27, 2018, Defendants filed the pending Motion to Dismiss
                                 22
                                      the Second Amended Class Complaint, pursuant to Federal Rules of Civil
                                 23
                                      Procedure 12(b)(1) and 12(b)(6). (Doc. No. 71.) Plaintiffs filed their
                                 24
                                         1
                                 25        The SAC asserts claims against AT&T, Inc., even though on Decem-
                                         ber 21, 2017, the parties filed a stipulation to dismiss AT&T, Inc. from
                                 26      this suit. (Doc. No. 28.)



                                                                               1
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 2 of 17 Page ID #:1026




                                  1   Opposition on September 24, 2018, (Doc. No. 76), and Defendants filed
                                  2   their Reply on October 8, 2018 (Doc. No. 77).
                                  3
                                  4         After considering all papers filed in support of and in opposition to
                                  5   Defendants’ Motion, the Court rules as follows.
                                  6
                                  7                         I. SUMMARY OF ALLEGATIONS
                                  8         Plaintiffs have held various positions at AT&T, Inc., and all are
                                  9   participants in the Plan, a defined contribution employee pension benefit
                                 10   plan under 29 U.S.C. § 1002(2)A) and § 1002(34). (SAC ¶¶ 20-22, 12.)
Central District of California
United States District Court




                                 11   The Plan is one of the largest retirement plans in the country, ranking in the
                                 12   top 0.1% of American 401(k) plans, and with 241,414 active participants and
                                 13   $34.792 billion in net assets as of December 31, 2016. (Id. ¶ 3.) The Plan
                                 14   is funded by a combination of salary withholding by its participants and
                                 15   employer matching contributions. (Id. ¶ 32.) Participant accounts in the
                                 16   Plan consist of employee contributions, employer contributions, and any
                                 17   investment income from the investment options selected within the
                                 18   participant account, minus fees and expenses. (Id. ¶ 33.)
                                 19
                                 20         Defendants chose Fidelity Investments Institutional Operations
                                 21   Company, LLC (“Fidelity”) to provide the Plan’s recordkeeping and
                                 22   administrative services, and Fidelity Brokerage Services, LLC, to provide
                                 23   self-directed brokerage accounts to Plan participants through Fidelity’s
                                 24   trademarked BrokerageLink® service. (Id. ¶ 42-43.) Defendants chose
                                 25   Financial Engines Advisors LLC (“Financial Engines”) to provide
                                 26   individualized computer-based investment advice to Plan participants. (Id. ¶



                                                                             2
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 3 of 17 Page ID #:1027




                                  1   44.) In light of the Plan’s vast size and the fierce competition among
                                  2   recordkeeping service providers, the Plan “had the bargaining power to
                                  3   obtain and maintain very low fees for recordkeeping and other
                                  4   administrative services, and had significant leverage to procure high quality
                                  5   management and administrative services at a low cost.” (Id. ¶ 48.)
                                  6   Beginning no later than 2012, however, Defendants failed to leverage the
                                  7   Plan’s size to obtain reasonable recordkeeping fees or review Fidelity’s total
                                  8   compensation, and consequently paid fees that were significantly above
                                  9   market rate, costing Plan participants “tens of millions of dollars in
                                 10   unnecessary recordkeeping expenses during the class period.” (Id. ¶¶ 49-
Central District of California
United States District Court




                                 11   66.)
                                 12
                                 13          Plaintiffs allege that these failures “were not simple imprudence but
                                 14   were motivated in part by Defendants’ self-interest,” as AT&T chose Fidelity
                                 15   for its own benefit, rather than for the benefit of the Plan’s participants. (Id.
                                 16   ¶¶ 70, 73.) AT&T and Fidelity had a “larger agreement” in which Plan
                                 17   participants paid high rates for Fidelity’s services to the Plan, while Fidelity
                                 18   provided discounts on services to other employee benefit plans, resulting in
                                 19   cost savings for AT&T. (Id. ¶ 75.)
                                 20
                                 21          Through BrokerageLink, Fidelity allowed Plan participants to invest in
                                 22   a wide range of mutual funds that are not included among the Plans’
                                 23   designated investment alternatives through an account that is referred to as
                                 24   a “brokerage window” or “self-directed brokerage account.” (Id. ¶ 77.) Plan
                                 25   participants who used BrokerageLink compensated Fidelity through a
                                 26   variety of brokerage fees. (Id. ¶ 78.) Defendants controlled the mutual



                                                                              3
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 4 of 17 Page ID #:1028




                                  1   funds that would be offered to the Plan’s participants through BrokerageLink
                                  2   and offered “retail shares” of certain mutual funds, even when less
                                  3   expensive “institutional shares” of the same fund were also available. (Id. ¶
                                  4   81-84.) Qualified retirement plans are generally eligible to purchase
                                  5   institutional class shares where available, and the vast size of the Plan
                                  6   should have enabled it to obtain the lowest price share class of any mutual
                                  7   fund on the market. (Id. ¶¶ 85-87.) While retail shares were more
                                  8   expensive for Plan members to purchase, they provided “significant
                                  9   additional compensation to Fidelity” in the form of millions of dollars in
                                 10   revenue sharing payments. (Id. ¶¶ 86, 88.) Defendants did not take this
Central District of California
United States District Court




                                 11   additional money into account when monitoring Fidelity’s total
                                 12   compensation, and did not disclose this information to Plan participants,
                                 13   much less use it to offset Fidelity’s direct compensation that users paid in
                                 14   the form of transaction fees. (Id. ¶¶ 92-93.)
                                 15
                                 16         In 2015, the Plan also introduced participants to Financial Engines,
                                 17   which offers automated investment advice to participants. (Id. ¶¶ 96-97.)
                                 18   This merely required Fidelity to provide a secure communications link from
                                 19   participants’ accounts to Financial Engines, but Fidelity received millions of
                                 20   dollars each year for this “fixed level of service.” (Id. ¶¶ 98-102.)
                                 21   Defendants similarly failed to take this into account when determining
                                 22   Fidelity’s aggregate compensation. (Id. ¶ 103.) Plaintiffs allege that
                                 23   because Financial Engines provided services to Fidelity for less than was
                                 24   being charged to Plan participants who subscribed to that service, it
                                 25   amounted to an “illegal kickback to Fidelity.” (Id. ¶ 104.)
                                 26



                                                                              4
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 5 of 17 Page ID #:1029




                                  1         If a retirement plan has 100 or more participants, it must file a “Form
                                  2   5500,” listing every service provider receiving more than $5,000, and listing
                                  3   the direct and indirect compensation that the provider received. (Id. ¶ 105.)
                                  4   Defendants did not report Fidelity’s indirect compensation from the Plan’s
                                  5   use of BrokerageLink or Financial Engines, a violation of their reporting
                                  6   obligations. (Id. ¶ 110.) The complex, misleading nature of the 5500s
                                  7   could not have provided the average participant in the Plan with “actual
                                  8   knowledge of the breach or violation” Plaintiffs allege, and no Plaintiff was
                                  9   aware of Defendants’ breaches until November 3, 2017. (Id. ¶¶ 114-115.)
                                 10
Central District of California
United States District Court




                                 11         Based on the foregoing, Plaintiffs now assert three claims against
                                 12   Defendants: (1) Breaches of Fiduciary Duties of Prudence and Candor and
                                 13   Prohibited Transactions, in violation of ERISA § 404(a), 29 U.S.C. § 1104(a);
                                 14   (2) Prohibited Transactions, in violation of ERISA § 406(a), 29 U.S.C. §
                                 15   1106(a); and Breaches of Fiduciary Duties of Prudence and Candor and
                                 16   Self-Dealing Prohibited Transactions, in violation of ERISA §§ 404(a),
                                 17   406(b)(1), 29 U.S.C. §§ 1104(a), 1106(b)(1). (Id. ¶¶ 141-162.)
                                 18
                                 19                            II.    LEGAL STANDARD
                                 20
                                       A.     Rule 12(b)(1)
                                 21
                                            Federal Rule of Civil Procedure 12(b)(1) authorizes a party to seek
                                 22
                                      dismissal of an action for lack of subject matter jurisdiction. “Because
                                 23
                                      standing and ripeness pertain to federal courts’ subject matter jurisdiction,
                                 24
                                      they are properly raised in a Rule 12(b)(1) motion to dismiss.” Chandler v.
                                 25
                                      State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010). In the
                                 26



                                                                             5
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 6 of 17 Page ID #:1030




                                  1   context of a 12(b)(1) motion, the plaintiff has the burden of establishing
                                  2   Article III standing to assert the claims. Id.
                                  3
                                  4         Although the default standard for a Rule 12(b)(1) motion made at the
                                  5   pleading stage is to accept the plaintiff's allegations as true, limited
                                  6   exceptions exist. Relevant here is the exception created by the distinction
                                  7   between “facial” and “factual” attacks on subject matter jurisdiction. See
                                  8   Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). A facial attack
                                  9   accepts the factual allegations as pleaded, but “asserts that [they] are
                                 10   insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone
Central District of California
United States District Court




                                 11   v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). A factual attack, in contrast,
                                 12   “disputes the truth of the allegations that, by themselves, would otherwise
                                 13   invoke federal jurisdiction.” Id. Here, as Defendants do not contest the truth
                                 14   of the jurisdictional allegations in the FAC, their Motion is a facial attack that
                                 15   the Court resolves “as it would a motion to dismiss under Rule 12(b)(6):
                                 16   Accepting the plaintiff’s allegations as true and drawing all reasonable
                                 17   inferences in the plaintiff’s favor, the court determines whether the
                                 18   allegations are sufficient to invoke the court’s jurisdiction.” Leite, 749 F.3d at
                                 19   1121 (citing Pride v. Correa, 719 F.3d 1130, 1133 (9th Cir. 2013)).
                                 20
                                            As Article III of the United States Constitution empowers federal
                                 21
                                      courts to hear only “cases” and “controversies” (see U.S. Const. art. III, § 2),
                                 22
                                      matters must satisfy the various justiciability criteria, like standing,
                                 23
                                      developed for determining whether a matter is a case or controversy. To
                                 24
                                      satisfy “the irreducible constitutional minimum of standing,” the plaintiff must
                                 25
                                      demonstrate: (1) he has suffered an “‘injury in fact’”— an invasion of a
                                 26
                                      legally protected interest which is (a) concrete and particularized, and (b)



                                                                               6
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 7 of 17 Page ID #:1031



                                      actual or imminent, not conjectural or hypothetical; (2) there is a causal
                                  1
                                      connection between the injury and the conduct complained of — that is, the
                                  2
                                      injury is “fairly traceable” to the challenged action of the defendant, and not
                                  3
                                      the result of the independent action of some third party not before the court;
                                  4
                                      and (3) it is “likely,” as opposed to merely “speculative,” that the injury will be
                                  5
                                      redressed by a favorable judicial decision. Lujan v. Defenders of Wildlife,
                                  6
                                      504 U.S. 555, 560-61 (1992).
                                  7
                                  8          A suit brought by a plaintiff without Article III standing is not a “case or

                                  9   controversy,” and an Article III federal court therefore lacks subject matter
                                      jurisdiction over the suit. Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th
                                 10
Central District of California
United States District Court




                                      Cir. 2004) (citing Steel Co. v. Citizens for a Better Env't , 523 U.S. 83, 101
                                 11
                                      (1998)). In that event, the suit should be dismissed under Rule 12(b)(1). Id.
                                 12
                                      (citing Steel Co., 523 U.S. at 109–10; Warren v. Fox Family Worldwide, Inc.,
                                 13
                                      328 F.3d 1136, 1140 (9th Cir. 2003); Scott v. Pasadena Unified Sch. Dist.,
                                 14
                                      306 F.3d 646, 664 (9th Cir. 2002)).
                                 15
                                 16     B.     Rule 12(b)(6)
                                 17          Federal Rule of Civil Procedure 12(b)(6) allows a party to bring a
                                 18   motion to dismiss for failure to state a claim upon which relief can be
                                 19   granted. Rule 12(b)(6) is read along with Rule 8(a), which requires a short,
                                 20   plain statement upon which a pleading shows entitlement to relief. Fed. R.
                                 21   Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). When
                                 22   evaluating a Rule 12(b)(6) motion, a court must accept all material
                                 23   allegations in the complaint—as well as any reasonable inferences to be
                                 24   drawn from them—as true and construe them in the light most favorable to
                                 25   the non-moving party. See Doe v. United States, 419 F.3d 1058, 1062 (9th
                                 26   Cir. 2005).



                                                                               7
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 8 of 17 Page ID #:1032




                                  1
                                  2         “While a complaint attacked by a Rule 12(b)(6) motion to dismiss
                                  3   does not need detailed factual allegations, a plaintiff’s obligation to provide
                                  4   the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
                                  5   conclusions, and a formulaic recitation of the elements of a cause of action
                                  6   will not do.” Twombly, 550 U.S. at 555 (citations omitted). Rather, the
                                  7   allegations in the complaint “must be enough to raise a right to relief above
                                  8   the speculative level.” Id.
                                  9
                                 10         To survive a motion to dismiss, a plaintiff must allege “enough facts to
Central District of California
United States District Court




                                 11   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
                                 12   570; Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009). “The plausibility standard
                                 13   is not akin to a ‘probability requirement,’ but it asks for more than a sheer
                                 14   possibility that a defendant has acted unlawfully. Where a complaint pleads
                                 15   facts that are ‘merely consistent with’ a defendant’s liability, it stops short of
                                 16   the line between possibility and plausibility of ‘entitlement to relief.’” Iqbal,
                                 17   556 U.S. at 678 (quoting Twombly, 550 U.S. at 556).
                                 18
                                 19         The Ninth Circuit has clarified that (1) a complaint must “contain
                                 20   sufficient allegations of underlying facts to give fair notice and to enable the
                                 21   opposing party to defend itself effectively” and (2) “the factual allegations
                                 22   that are taken as true must plausibly suggest an entitlement to relief, such
                                 23   that it is not unfair to require the opposing party to be subjected to the
                                 24   expense of discovery and continued litigation.” Starr v. Baca, 652 F. 3d
                                 25   1202, 1216 (9th Cir. 2011).
                                 26



                                                                               8
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 9 of 17 Page ID #:1033




                                  1                                 III.   DISCUSSION
                                  2          Defendants seek dismissal of the SAC under Rules 12(b)(1) and
                                  3   12(b)(6) on the following grounds: (1) Plaintiffs lack standing; (2) the
                                  4   BrokerageLink claim is untimely; (3) Plaintiffs fail to state a claim; and (4)
                                  5   AT&T Inc. and the Doe Defendants are not appropriate defendants. (Doc.
                                  6   No. 71-1.)
                                  7
                                        A.    Plaintiffs’ Standing
                                  8
                                             Defendants argue that Plaintiffs lack standing to bring their claims as
                                  9
                                      to both BrokerageLink and the Form 5500s. (Doc. No. 71-1 at 12-15.) A
                                 10
Central District of California
United States District Court




                                      plaintiff establishes standing by demonstrating (1) an “injury in fact” that is
                                 11
                                      “concrete and particularized” and “actual or imminent, not conjectural or
                                 12
                                      hypothetical”; (2) a “causal connection between the injury” and the
                                 13
                                      challenged action of the defendants; and (3) that is “likely, as opposed to
                                 14
                                      merely speculative, that the injury will be redressed by a favorable decision.”
                                 15
                                      Multistar Industries, Inc. v. U.S. Dept. of Transp., 707 F.3d 1045, 1054 (9th
                                 16
                                      Cir. 2013) (quoting Lujan, 504 U.S. at 560-61).
                                 17
                                 18
                                             In Glanton ex rel. ALCOA Prescription Drug Plan v. Advance PCS
                                 19
                                      Inc., the Ninth Circuit clarified the standing requirements for ERISA plaintiffs.
                                 20
                                      465 F.3d 1123 (9th Cir. 2006). The panel in Glanton considered whether the
                                 21
                                      plaintiffs, one of whom participated in the defendant’s prescription drug plan,
                                 22
                                      had standing to sue the defendant for breach of fiduciary duty under ERISA.
                                 23
                                      Id. at 1124-25. The plaintiffs, none of whom claimed they were denied
                                 24
                                      benefits or received inferior drugs, claimed the defendant “charged the
                                 25
                                      plans too much for drugs, and this caused the plans to demand higher co-
                                 26



                                                                              9
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 10 of 17 Page ID #:1034




                                   1   payments and contributions from participants.” Id. at 1125. The panel
                                   2   ultimately concluded that the plaintiffs lacked standing because they had
                                   3   failed to demonstrate redressability. Id. In rejecting the plaintiffs’ arguments
                                   4   that they had associational standing, the panel noted that ERISA plan
                                   5   beneficiaries could bring suits on behalf of the plan in a representative
                                   6   capacity “so long as plaintiffs otherwise meet the requirements for Article III
                                   7   standing.” Id. at 1127.
                                   8
                                   9        1.      BrokerageLink
                                  10        Defendants argue that Plaintiffs lack standing to claim that the Plan
Central District of California
United States District Court




                                  11   should have negotiated institutional pricing for mutual funds offered by
                                  12   BrokerageLink, as Mr. Bugielski, the only Plaintiff to use BrokerageLink,
                                  13   “has no concrete injury that is fairly traceable to Defendants and that can be
                                  14   redressed by this Court.” (Doc. No. 77-1 at 13.) Plaintiffs contend that the
                                  15   purportedly excessive fees that Mr. Bugielski paid are both concrete and
                                  16   redressable. (Doc. No. 76 at 12-14.) Plaintiffs contend that Mr. Bugielski
                                  17   paid high transaction fees that were “clearly excessive considering the
                                  18   millions of dollars Fidelity was receiving through revenue sharing.” (SAC at
                                  19   ¶ 77). The bulk of the SAC’s allegations concerning BrokerageLink,
                                  20   however, discuss the inability of Plan participants to purchase less
                                  21   expensive institutional class mutual fund shares, as opposed to more
                                  22   expensive retail shares. (Id. at ¶¶ 81-88.) Although the SAC does not
                                  23   allege that Mr. Bugielski personally invested in mutual funds, it does note
                                  24   that the retail shares purchased by investors other than Plaintiffs resulted in
                                  25   “millions of dollars of revenue sharing payments.” (Id. at ¶ 88.) Plaintiffs
                                  26   then aver that revenue sharing payments often are “used to reduce the



                                                                             10
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 11 of 17 Page ID #:1035




                                   1   aggregate administrative expense of the plan as a benefit to all
                                   2   participants.” (Id. at ¶89).
                                   3
                                   4         Even when considered alongside the SAC’s discussion of the mutual
                                   5   funds available through BrokerageLink and the alleged “larger agreement”
                                   6   between Defendants and Fidelity, (id. ¶ 75), the bare allegation that the
                                   7   transaction fees were excessive is akin to a label or conclusion, see
                                   8   Twombly, 550 U.S. at 555, as opposed to a plausible inference that Mr.
                                   9   Bugielski suffered a concrete injury.
                                  10
Central District of California
United States District Court




                                  11         As noted in its previous Order, (Doc. No. 67 at 11), the court in
                                  12   Marshall v. Northrop Grumman Corp., No. CV 16-06795 AB (JCx), 2017 WL
                                  13   2930839, at *8-9 (C.D. Cal. Jan 30, 2017), reached the same conclusion. In
                                  14   Marshall, the complaint did not allege that any named plaintiff invested in
                                  15   the fund at issue, but did allege that plan participants bore the cost of
                                  16   mismanagement of the funds. Id. at *8. The court reasoned that “although
                                  17   the management fees may have been borne by all Plan participants such
                                  18   that Plaintiffs could assert a cognizable injury, the alleged performance
                                  19   losses were sustained by only those who invested in [a particular fund].” Id.
                                  20   Thus, the court concluded “[a]t least as to this latter allegation, Plaintiffs
                                  21   have not alleged they individually invested in that fund such that they have
                                  22   suffered a concrete injury.” Id.
                                  23
                                  24         Accordingly, the Court GRANTS Defendants’ Motion to Dismiss as to
                                  25   the SAC’s allegations regarding BrokerageLink, with leave to amend, and
                                  26



                                                                               11
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 12 of 17 Page ID #:1036




                                   1   declines to rule on the parties’ arguments regarding the timeliness of the
                                   2   claim.
                                   3
                                   4         2.       Form 5500s
                                   5            Defendants also contend that Plaintiffs do not have standing to assert
                                   6   claims regarding the challenged disclosures on the Plan’s Form 5500s, as
                                   7   any inaccurate 5500 disclosures did not harm Plaintiffs “in any concrete
                                   8   way.” (Doc. No. 77-1 at 14-15.) Courts commonly hold that plaintiffs
                                   9   seeking purely injunctive remedies of ERISA’s disclosure requirements do
                                  10   not need to demonstrate actual injury, however.
Central District of California
United States District Court




                                  11
                                  12            The Ninth Circuit has found that a requirement that plaintiffs prove
                                  13   individual harm when seeking injunctive relief “would be to say that the
                                  14   fiduciaries are free to ignore their duties so long as they do no tangible
                                  15   harm,” a result that “is not supported by the language of ERISA, the
                                  16   common law, or common sense.” Shaver v. Operating Engineers Local 428
                                  17   Pension Trust Fund, 332 F.3d 1198, 1203 (9th Cir. 2003). See also Central
                                  18   States Southeast and Southwest Areas Health and Welfare Fund v. Merck-
                                  19   Medco Managed Care, L.L.C., 433 F.3d 181, 199 (2d Cir. 2005) (A “plan
                                  20   participant may have Article III standing to obtain injunctive relief related to
                                  21   ERISA's disclosure and fiduciary duty requirements without a showing of
                                  22   individual harm to the participant”); Horvath v. Keystone Health Plan East,
                                  23   Inc., 333 F.3d 450, 456 (3d Cir. 2003) (finding that ERISA’s “statutorily-
                                  24   created disclosure or fiduciary responsibilities” do not require plaintiffs
                                  25   seeking injunctive relief to show “actual harm” in order to have standing);
                                  26   Wells v. California Physicians' Serv., No. C05-01229 CRB, 2007 WL



                                                                               12
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 13 of 17 Page ID #:1037




                                   1   926490, at *3 (N.D. Cal. Mar. 26, 2007) (“When plan participants seek
                                   2   injunctive relief for violations of ERISA's disclosure or fiduciary
                                   3   requirements, they can demonstrate Article III standing by showing a
                                   4   violation of ERISA and need not prove actual injury.”)
                                   5
                                   6          Plaintiffs thus have standing to allege that Defendants did not report
                                   7   all indirect compensation on the Form 5500s, a violation of their reporting
                                   8   obligations under ERISA's disclosure requirements. (SAC ¶¶ 110, 147.)
                                   9   Accordingly, the Court DENIES Defendants’ Motion to Dismiss Plaintiffs’
                                  10   claims to injunctive relief regarding the Form 5500s.
Central District of California
United States District Court




                                  11
                                         B.     Plaintiffs Have Stated a Claim
                                  12
                                              Defendants also argue that Plaintiffs fail to state a claim for the
                                  13
                                       breaches of fiduciary duty. (Doc. No. 71-1 at 10-21.) ERISA requires a
                                  14
                                       fiduciary to discharge duties “solely in the interest of the participants and
                                  15
                                       beneficiaries” and solely for the purposes of “providing benefits to
                                  16
                                       participants and their beneficiaries” while “defraying reasonable expenses of
                                  17
                                       administering the plan.” 29 U.S.C.A. § 1104(a)(1)(A). This must be done
                                  18
                                       “with the care, skill, prudence, and diligence under the circumstances then
                                  19
                                       prevailing” that a person or institution “acting in a like capacity and familiar
                                  20
                                       with such matters would use in the conduct of an enterprise of a like
                                  21
                                       character and with like aims.” Id. § 1104(a)(1)(B). ERISA also “explicitly
                                  22
                                       prohibits a fiduciary from engaging in self-dealing transactions.” Howard v.
                                  23
                                       Shay, 100 F.3d 1484, 1488 (9th Cir. 1996) (citing 29 U.S.C. § 1106(b)).
                                  24
                                  25
                                  26



                                                                              13
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 14 of 17 Page ID #:1038




                                   1         Defendants correctly note that courts do not take a results-based
                                   2   approach when determining if a defendant has breached these duties.
                                   3   (Doc. No. 71-1 at 17). The relevant inquiry examines a fiduciary’s conduct.
                                   4   See White v. Chevron Corp., No. 16-CV-0793-PJH, 2017 WL 2352137, at *4
                                   5   (N.D. Cal. May 31, 2017); see also Donovan v. Mazzola, 716 F.2d 1226,
                                   6   1232 (9th Cir. 1983) (analyzing if a fiduciary “employed the appropriate
                                   7   methods” when investing on behalf of trustees). The SAC in large part
                                   8   simply recounts fees that Plaintiffs believe were too high, and concedes that
                                   9   Plaintiffs cannot demonstrate the levels “of review or investigation”
                                  10   Defendants undertook. (SAC ¶ 92.)
Central District of California
United States District Court




                                  11
                                  12         The Ninth Circuit has acknowledged, however, that “circumstances
                                  13   surrounding alleged breaches of fiduciary duty may frequently defy
                                  14   particularized identification at the pleading stage” because plaintiffs may not
                                  15   “be in a position to describe with particularity the events constituting the
                                  16   alleged misconduct.” Concha v. London, 62 F.3d 1493, 1503 (9th Cir. 1995).
                                  17   The Court finds that Plaintiffs are in just such a position. Defendants
                                  18   maintain that “even if Plaintiffs do not have to plead facts about the fiduciary
                                  19   process directly, they still must plead facts that plausibly suggest that the
                                  20   fiduciary process was defective.” (Doc. No. 77 at 11). Here, Plaintiffs have
                                  21   done so through their allegations that Plan participants paid excessive
                                  22   administrative costs, and that Defendants received a discount on
                                  23   administrative services in exchange for allowing Fidelity to overcharge Plan
                                  24   participants as part of a “larger agreement.”
                                  25
                                  26



                                                                              14
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 15 of 17 Page ID #:1039




                                   1          As the Court must accept Plaintiffs’ allegations as true, rather than
                                   2   “look beyond the complaint and make a factual determination based on
                                   3   incomplete evidence,” Wyler Summit Partnership v. Turner Broad. System,
                                   4   Inc., 135 F.3d 658, 664 (9th Cir. 1998), the Court concludes it is plausible
                                   5   that the Defendants breached their fiduciary duties. Accordingly,
                                   6   Defendants’ Motion to Dismiss the SAC for failure to state a claim as to
                                   7   breaches of fiduciary duty is DENIED.
                                   8
                                         C.        AT&T Inc. and John Does 1-50 Are Dismissed
                                   9
                                              Finally, Defendant argues that AT&T Inc. and the John Does should
                                  10
Central District of California
United States District Court




                                       be dismissed from the case. (Doc. No. 71-1 at 29-32.) The Court agrees.
                                  11
                                  12
                                              1.      AT&T Inc.
                                  13
                                              AT&T Services is the administrator of the plan and the named
                                  14
                                       fiduciary, (SAC ¶ 122), AT&T Inc. is the plan’s sponsor, (SAC ¶ 126).
                                  15
                                       Sponsorship of a plan does necessarily not confer fiduciary status. See
                                  16
                                       CIGNA Corp. v. Amara, 563 U.S. 421, 437, (2011) (finding that “ERISA
                                  17
                                       carefully distinguishes” the roles of plan sponsor and administrator).
                                  18
                                       Plaintiffs allege that AT&T Inc. took on a fiduciary role by selecting
                                  19
                                       committee members overseeing the Plan, (SAC ¶ 126). The fiduciary duty
                                  20
                                       of a sponsor appointing another entity to administer a plan, however, is
                                  21
                                       limited to monitoring and reviewing the performance of the appointee. In re
                                  22
                                       Computer Scis. Corp. Erisa Litig., 635 F. Supp. 2d 1128, 1144 (C.D. Cal.
                                  23
                                       2009); see also Marshall v. Northrop Grumman Corp., No. CV 16-06794 AB,
                                  24
                                       2017 WL 2930839, at *12 (C.D. Cal. Jan. 30, 2017) (finding that the duties
                                  25
                                       of an entity appointing fiduciaries are limited to the discretionary authority it
                                  26



                                                                               15
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 16 of 17 Page ID #:1040




                                   1   exercises over the management of a plan). While Plaintiffs argue that it “is
                                   2   black-letter law that a corporate officer, authorized to sign a promissory not
                                   3   on behalf of the corporation, does not incur personal liability on the debt,”
                                   4   Plaintiffs’ Opposition cites no authority for the proposition that AT&T Inc. had
                                   5   any fiduciary responsibility for the Plan other than appointing and monitoring
                                   6   committee members.
                                   7
                                   8         As Plaintiffs have alleged no facts suggesting AT&T Inc. improperly
                                   9   appointed or neglected to monitor committee members overseeing the Plan,
                                  10   the Court GRANTS Plaintiffs’ Motion dismissing AT&T Inc., with leave to
Central District of California
United States District Court




                                  11   amend.
                                  12
                                  13        2.      John Does 1-50
                                  14         Similarly, Plaintiffs have named 50 John Does as individual
                                  15   defendants in this action, but have alleged no facts demonstrating any
                                  16   plausible liability for individual defendants, as they must in order to bring an
                                  17   ERISA claim against a fiduciary in their individual capacity. See, e.g.,
                                  18   Spinedex Physical Therapy USA Inc. v. United Healthcare of Arizona, Inc.,
                                  19   770 F.3d 1282, 1297 (9th Cir. 2014) Plaintiffs’ Opposition to Defendants’
                                  20   Motion to Dismiss again cites no authority in arguing that the John Does
                                  21   should remain as Defendants, other than it not being “nefarious, or
                                  22   prejudicial, or even burdensome.” (Doc. No. 76 at 31.)
                                  23
                                  24         Accordingly, the Court GRANTS Plaintiffs’ Motion dismissing John
                                  25   Does 1-50, with leave to amend.
                                  26



                                                                              16
                                 Case 2:17-cv-08106-VAP-RAO Document 79 Filed 10/29/18 Page 17 of 17 Page ID #:1041




                                   1                              IV.   CONCLUSION
                                   2         For the reasons stated above, Defendant’s Motion to Dismiss the
                                   3   Second Amended Complaint is GRANTED IN PART and DENIED IN PART.
                                   4   Should Plaintiffs wish to file an amended pleading, they must do so by
                                   5   November 12, 2018.
                                   6
                                   7         IT IS SO ORDERED.
                                   8
                                   9
                                  10      Dated:     10/29/18
Central District of California
United States District Court




                                  11                                                    Virginia A. Phillips
                                                                                 Chief United States District Judge
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26



                                                                           17
